Cuyahoga App. No. 80222, 2002-0hio-4903. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee’s motion to supplement the record,
IT IS ORDERED by the court that the motion to supplement the record be, and hereby is, granted, and that the Clerk of the Cuyahoga County Court of Appeals certify and transmit the following document to the Clerk of this court within twenty days of the date of this entry: the transcript of the plea hearing held on March 3, 2000, in Cuyahoga County Common Pleas Court case No. CR383416.